The defendant contends that he was denied the effective assistance of counsel because his attorney failed to investigate and inform him of the possibility that he might be ineligible to fully participate in the comprehensive alcohol and substance abuse treatment operated by the Department of Correctional Services. However, this claim relies entirely on matter dehors the record, and thus cannot be reviewed on direct appeal (see People v Ali, 55 AD3d 919 [2008]; People v Mendoza, 54 AD3d 1059 [2008]; People v Torres, 54 AD3d 976 [2008]; People v Gallo, 54 AD3d 964 [2008]). Prudenti, P.J., Dillon, Eng and Leventhal, JJ., concur.